United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF THE ARMY, PINE BLUFF
ARSENAL, Pine Bluff, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James W. Stanley, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1277
Issued: February 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2009 appellant, through his representative, filed a timely appeal from the
July 28, 2008 and April 3, 2009 merit decisions of the Office of Workers’ Compensation
Programs, which terminated his compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of the case.
ISSUES
The issues are: (1) whether the Office has met its burden to terminate appellant’s
compensation effective July 28, 2008; and (2) whether appellant met his burden to establish that
he is entitled to continuing compensation.
FACTUAL HISTORY
On January 6, 1999 appellant, then a 51-year-old protective equipment inspector/repairer,
sustained an injury in the performance of duty when he slipped on ice and fell on his left hip and
back. The Office accepted his claim for left hip contusion and left lumbar strain. It later

accepted a compression fracture at L1. Appellant received compensation for temporary total
disability on the periodic rolls.
A conflict in medical opinion arose between Dr. Thomas M. Ward, the attending
physiatrist, and Dr. Robert E. Holladay, IV, the Office referral orthopedic surgeon, on whether
the injury-related conditions had resolved or continued to cause total disability. The Office
referred appellant, together with the medical record and a statement of accepted facts, to
Dr. Jason G. Stewart, a Board-certified orthopedic surgeon, for an impartial medical evaluation
to resolve the matter.
On May 13, 2008 Dr. Stewart reviewed appellant’s medical record, including an
August 2, 2001 magnetic resonance imaging (MRI) scan showing an apparently healed
L1 compression fracture and a March 23, 2004 finding from a prior impartial medical specialist
that appellant’s L1 compression fracture was healed. He related the history of the employment
injury and presented appellant’s clinical chronology. Dr. Stewart described his findings on
physical examination and diagnosed, among other things, L1 compression fracture, healed,
chronic low back pain and left hip contusion, healed. He commented that appellant’s subjective
complaints were not entirely consistent with the objective findings. Symptom magnification was
evident from appellant’s pain diagram and his posturing throughout the examination.
Dr. Stewart stated:
“Pain is something that cannot be subjectively quantified in some situations. In
most cases, this type of pain should gradually subside to a very low level of pain.
However, over the years [appellant’s] has gradually increased. [Appellant’s]
opioid use would impair his ability to perform any type of work activities. I
concur with Dr. Holladay’s findings that [appellant] is receiving excessive opioid
mediation and there is no evidence of any functional improvements, but only
evidence of increasing subjective pain, but there are no objective declines noted
over the years; instead, just an increasing dosage and frequency of narcotics. I
concur with Dr. Holladay that there is no indication for any additional diagnostic
testing, injection procedures, surgical procedures or any aggressive medical
management.”
Dr. Stewart found that appellant’s L1 compression fracture and left hip contusion had
healed. He noted that appellant now had chronic pain in all extremities and the entire spine,
which were subjective in nature. “There are no objective findings related specifically to the
injury [of] January 5, 1999.” Dr. Stewart concluded that appellant should be able to return to his
date-of-injury job full time and without restrictions.
In a decision dated July 28, 2008, the Office terminated appellant’s compensation
benefits. It found that the weight of the medical evidence rested with Dr. Stewart and established
that appellant no longer had any injury-related conditions that were active or disabling.
On February 10, 2008 appellant requested reconsideration. He submitted a February 17,
2009 report of Dr. Ward, who stated that he did not agree with Dr. Stewart’s findings or
conclusions. Dr. Ward found that there was an L1 compression fracture that remained and there
was kyphosis with marked antecolic posture also present on x-ray. Further, there were additional

2

findings of onset of osteoarthritis in numerous areas of appellant’s lumbar spine. “In my opinion
that the L1 compression fracture would have directly been a contributing factor from the
standpoint of weakness in the lumbar spine and abnormality in pain as well as abnormality in
postural mechanics, leading to an L2/3 compression fracture.” Dr. Ward added that there
continued to be a need for injections and routine follow-up and routine education benefits to
prevent the rapid onset of deterioration from posture as well as from additional injuries that
occur from far more routine activities and vocational pursuits.
In a decision dated April 3, 2009, the Office reviewed the merits of appellant’s claim and
denied modification of its prior decision. It found that the record continued to lack sufficient
evidence to support that the accepted work-related conditions persisted.
On appeal, appellant’s representative argues that the Office’s findings of facts and
conclusions of law are not supported by the substantial evidence.
LEGAL PRECEDENT -- ISSUE 1
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.1 Once the Office accepts a
claim, it has the burden of proof to justify termination or modification of compensation benefits.2
After it has determined that an employee has disability causally related to his federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.3
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.4 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.5
ANALYSIS -- ISSUE 1
A conflict arose between appellant’s physician and the Office referral physician on
whether the injury-related conditions had resolved or continued to cause total disability. The
Office properly referred appellant under 5 U.S.C. § 8123(a) to Dr. Stewart, a Board-certified
orthopedic surgeon, to resolve the matter. It provided Dr. Stewart with appellant’s medical
1

5 U.S.C. § 8102(a).

2

Harold S. McGough, 36 ECAB 332 (1984).

3

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).
4

5 U.S.C. § 8123(a).

5

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

3

record and a statement of accepted facts so he could base his opinion on a proper factual and
medical history.
Dr. Stewart found that appellant’s L1 compression fracture was healed. He noted an
August 2, 2001 MRI scan, which demonstrated an L1 compression fracture involving the upper
and lower end plates. There was no evidence of active edema “suggesting that this is likely an
old or healed compression fracture.” Dr. Stewart also noted the March 23, 2004 finding from
another impartial medical specialist. X-rays obtained that date showed about a 50 percent
compression fracture of L1, “which appears to be healed.”
Appellant contends that he still suffers from an L1 compression fracture. Dr. Stewart has
answered that question in the negative and he has supported his opinion with findings from
diagnostic tests. On physical examination, he reported no objective findings related to the 1999
slip and fall. Dr. Stewart explained that appellant’s subjective pain had gradually and
unexpectedly increased over the years, to the point that he now complained of pain in all
extremities and the entire spine. At the same time, the dosage and frequency of opioid use,
which Dr. Stewart considered excessive, also increased, but with no evidence of any functional
improvement. It was Dr. Stewart’s opinion that this excessive opioid use impaired appellant’s
ability to perform any work activities.
The Board finds that Dr. Stewart’s opinion is based on a proper factual and medical
history and is sufficiently well rationalized that it must be accorded special weight. As the
weight of the medical opinion establishes that, the accepted medical conditions have resolved,
the Board further finds that the Office has met its burden of proof to justify the termination of
compensation for the 1999 employment injury. The Board will affirm the Office’s July 28, 2008
decision terminating compensation benefits effective that date.
LEGAL PRECEDENT -- ISSUE 2
Where the Office meets its burden of proof in justifying termination of compensation
benefits, the burden is on the claimant to establish that any subsequent disability is causally
related to the accepted employment injury.6
As used in the Federal Employees’ Compensation Act, the term “disability” means
incapacity, because of employment injury, to earn the wages that the employee was receiving at
the time of injury.7 When the medical evidence establishes that the residuals of an employment
injury are such that, from a medical standpoint, they prevent the employee from continuing in his

6

Wentworth M. Murray, 7 ECAB 570 (1955) (after a termination of compensation payments, warranted on the
basis of the medical evidence, the burden shifts to the claimant to show by the weight of the reliable, probative and
substantial evidence that, for the period for which he claims compensation, he had a disability causally related to the
employment resulting in a loss of wage-earning capacity); Maurice E. King, 6 ECAB 35 (1953).
7

Richard T. DeVito, 39 ECAB 668 (1988); Frazier V. Nichol, 37 ECAB 528 (1986); Elden H. Tietze, 2 ECAB 38
(1948); 20 C.F.R. § 10.5(17).

4

employment, he is entitled to compensation for any loss of wage-earning capacity resulting from
such incapacity.8
Causal relationship is a medical issue9 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,10 must be one of reasonable medical certainty11
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.12
Medical conclusions unsupported by rationale are of little probative value.13
ANALYSIS -- ISSUE 2
Because the weight of the medical evidence rests with the opinion of the impartial
medical specialist, Dr. Stewart and was sufficient to justify the Office’s termination of
compensation for the 1999 work injury, the burden of proof now switches to appellant to
establish that he continues to suffer from a medical condition or disability causally related to his
1999 slip and fall.
With his February 10, 2008 request for reconsideration, appellant submitted the
February 17, 2009 report of Dr. Ward, who stated that he did not agree with Dr. Stewart’s
findings and conclusions. Dr. Ward found that there remained an L1 compression fracture.
However, he did not elaborate, other than to note appellant’s posture and the appearance of
spinal curvature on x-ray. How this confirmed a compression fracture not yet healed from 1999
was not fully explained, nor did Dr. Ward account for the 2001 MRI scan or the x-rays obtained
in 2004, which supported Dr. Stewart’s opinion that the L1 compression fracture was healed. On
this point the Board finds that Dr. Ward’s opinion is not well reasoned and is insufficient to
create a conflict with the impartial medical specialist.
Dr. Ward also addressed medical conditions the Office did not accept as causally related
to the 1999 slip and fall, including osteoarthritis in numerous areas of the lumbar spine and an
“L2/3” compression fracture. Appellant bears the burden of proof to establish that such medical
conditions are causally related to the work incident that occurred on January 6, 1999.

8

Bobby W. Hornbuckle, 38 ECAB 626 (1987).

9

Mary J. Briggs, 37 ECAB 578 (1986).

10

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

11

See Morris Scanlon, 11 ECAB 384, 385 (1960).

12

See William E. Enright, 31 ECAB 426, 430 (1980).

13

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

5

Dr. Ward did not explain how he was able to determine that osteoarthritis in numerous
areas of the lumbar spine was causally related to the 1999 incident. He advised that appellant’s
L1 compression fracture, which the Office accepted as compensable, directly contributed to
weakness in the lumbar spine and abnormality in pain as well as abnormality in postural
mechanics, which led to an L2/3 compression fracture. This lends support to a consequential
injury. However, Dr. Ward did not adequately explain how one-step led to the other or what
objective clinical findings showed that the L2/3 compression fracture arose from such a sequence
or progression and not simply from an underlying osteoarthritis of the lumbar spine. The Board
finds that Dr. Ward’s opinion is not sufficiently rationalized to discharge appellant’s burden of
proof to establish that he is entitled to continuing compensation.
CONCLUSION
The Board finds that the Office has met its burden to justify the termination of appellant’s
compensation effective July 28, 2008. The Board also finds that appellant has not met his
burden to establish that he is entitled to continuing compensation.
ORDER
IT IS HEREBY ORDERED THAT the April 3, 2009 and July 28, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: February 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

